Citation Nr: 1025137	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  08-33 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The appellant had active service from January 1962 to December 
1965.  His military occupational specialty (MOS) was an air 
policeman.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of May 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

A videoconference hearing before the undersigned Acting Veterans 
Law Judge was held in July 2009.  A transcript of the hearing has 
been associated with the claim file.

In August 2009, the Board remanded the claims for further 
development, specifically, a VA examination as to the etiology of 
the Veteran's bilateral hearing loss disability and tinnitus.  As 
the examination took place in December 2009 and it was, for the 
reasons discussed below, adequate, the Appeals Management Center 
(AMC) complied with the Board's remand instructions.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998). 

FINDINGS OF FACT

1.  Bilateral hearing loss was not shown to have been present 
during service, to have manifested within a year of service, or 
to be etiologically related to in-service acoustic trauma.

2.  Tinnitus was not shown to have been present during service or 
to be etiologically related to in-service acoustic trauma.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was neither incurred in nor 
aggravated by service, nor can an organic disease of the nervous 
system be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1131, 5013, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385 (2009).

2.  Tinnitus was neither incurred in, nor aggravated by, service.  
38 U.S.C.A. §§ 1110, 1131, 5013, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to the 
appellant's claims.  In a VCAA letter of February 2008 the 
appellant was provided adequate notice as to the evidence needed 
to substantiate his claims for service connection for hearing 
loss and tinnitus.  He was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on his 
behalf; it also in essence told him to provide relevant 
information which would include that in his possession.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
February 2008 letter also satisfied the Dingess requirements as 
it provided notice as to how VA determines disability ratings and 
effective dates.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, VA obtained the 
appellant's service treatment records (STRs) and all of the 
identified post-service private and VA treatment records.  In 
addition, as noted, the appellant was afforded a December 2009 VA 
examination as to the etiology of his bilateral hearing loss 
disability and tinnitus.  The examination was adequate because 
the audiologist who conducted the examination explained the 
reasons for her  conclusions based on an accurate 
characterization of the evidence of record.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative 
value of a medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).  Therefore, the Board finds 
that the VA has satisfied its duties to notify and to assist the 
claimant in this case with regard to the issue of entitlement to 
service connection for a hearing loss disability and tinnitus.  
No further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).





Legal Criteria and Analysis

As an initial matter, the Board notes that the Veteran did not 
engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing 
service connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999). Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, including sensorineural hearing 
loss, are presumed to have been incurred in service if they 
manifested to a compensable degree within one year of separation 
from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).

Hearing loss is considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The appellant claims that he has bilateral hearing loss and 
tinnitus that is related to his service.  The appellant states 
that he was exposed to loud noise in service in the form of noise 
from weapons and jet engine noise from B-52 and KC-135.  At the 
videoconference hearing of July 2009, he testified that he was 
mostly exposed to noise from B-52s when they would take off and 
from weapons only when they were qualifying.  He testified that 
he would not have any ear protection during the take off of the 
planes.  The Board notes that the appellant's MOS is air 
policeman.  As the appellant's statements are consistent with the 
circumstances of his service, the Board accepts that he had in-
service noise exposure.  See 38 C.F.R. § 3.303(a).

The December 2009 VA examination report reflects that the 
appellant currently has an impaired hearing disability that meets 
the criteria set forth in 38 C.F.R. § 3.385.  The pure tone 
auditory thresholds were greater than 26 decibels in at least 
three of the frequencies.  He was diagnosed with moderate to mild 
sensorineural hearing loss in the right ear at 3-4 K Hz and 
moderately severe sensorineural hearing loss in the left ear at 
2-4K Hz.  The appellant also reported tinnitus at the examination 
more in the left ear than the right.  Furthermore, the appellant 
was diagnosed with chronic tinnitus in September 2009.

The Board has reviewed the evidence of record and finds that even 
accepting the in-service noise exposure stated above and the 
documented hearing loss disability and tinnitus, the appellant's 
claims for service connection for bilateral hearing loss 
disability and tinnitus must be denied, for the following 
reasons.

The STRs are silent for complaints of or treatment for ear 
trouble including hearing loss and tinnitus.  A separation 
physical of November 1965 shows auditory thresholds within normal 
limits.  Moreover, in the accompanying Report of Medical History 
of November 1965 the appellant denied ever having trouble with 
his ears and denied having had or currently having hearing loss.  

The first evidence of hearing loss appears to be in a February 
2001 VA audiology consult which notes that the appellant was 
being evaluated for decrease in hearing sensitivity more on the 
left than the right and occasional tinnitus.  At the time, he 
reported noise exposure during service and occupationally.  An 
audiology evaluation revealed thresholds which were normal 
through 2 KHZ with a moderate sensorineural hearing loss at 3 
KHZ, rising at 4 KHZ, with mild to moderate sensorineural hearing 
loss thereafter in the right ear.  The left ear showed auditory 
thresholds within normal limits through 1.5 KHZ with moderate to 
moderately severe hearing loss thereafter.  Speech discrimination 
was 92% in the right ear and 88% in the left ear.

While the absence of in-service evidence of hearing loss is not 
fatal to a claim for that disability, see Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), the absence of any clinical evidence of 
either hearing loss or tinnitus for decades after service weighs 
against a finding that the appellant's hearing loss and tinnitus 
were present in service or that his sensorineural hearing loss 
manifested during the potentially applicable one-year presumptive 
period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc) (the Board may consider in its assessment of a 
service connection claim the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at issue).

Moreover, the Board finds that there is no credible lay evidence 
of in-service onset and continuity of symptomatology.  The 
appellant is competent to testify as to his observations, but 
this testimony must be weighed against the other evidence of 
record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  During the videoconference hearing, the Veteran testified 
he first noticed "tinnitus was probably shortly after I got out 
of the service and then the hearing loss was maybe two to three 
years after that."  Hearing transcript, p. 9.  Regarding the 
onset of tinnitus, he testified that it started shortly after 
service.  Id.  Moreover, during the December 2009 VA audiology 
examination, the Veteran reported the progressive onset of 
hearing loss about ten years previously.  Therefore, the 
appellant himself has establishes a post-service onset for both 
tinnitus and hearing loss.  Additionally, his statements 
establish an onset of hearing loss after the one year presumptive 
period.  Thus, in addition to a lack of medical evidence of in-
service onset and continuity of symptomatology of hearing loss 
and tinnitus, there is lay evidence indicating a lack of in-
service onset and continuity of symptomatology.

The Board acknowledges that at the December 2009 VA examination, 
the appellant also stated that he had experienced tinnitus 
"since discharge from service."  The Board  finds that the more 
specific statement at the hearing indicating onset of tinnitus 
shortly after service is of more probative value than the 
ambiguous statement relayed by the VA examiner of onset "since 
discharge from service," which could refer to a broader period 
of time.  The evidence therefore weighs in favor of a post 
service onset of tinnitus.  Similarly, while private records of 
September 2009 indicate that the appellant reported that the 
hearing loss began gradually 45 years ago and he had tinnitus in 
service which continues to this day, the Board finds that the 
hearing transcript reflecting the precise words of the Veteran is 
of greater probative weight on this question than the account 
relayed by the private physician.  Moreover, the Veteran he 
denied any hearing loss and ear trouble in the Report of Medical 
History of November 1965, and the Board finds that these 
contemporaneous statements are of significant probative weight.  
Therefore, the Board finds that the evidence indicating a lack of 
in-service onset and continuity of symptomatology are of greater 
probative weight than those indicating in-service onset and 
continuity of symptomatology.

As to whether the Veteran's current bilateral hearing loss 
disability and tinnitus are otherwise related to service, there 
are two medical opinions of record regarding the appellant's 
bilateral hearing loss disability.  In a September 2009 private 
examination report from the appellant's private physician, Dr. 
W.T.C., he states that "[i]t is highly probable that his hearing 
loss was caused by noise exposure while in the military."  The 
December 2009 VA examiner opined that "[t] is less likely that 
any currently diagnosed hearing loss and tinnitus are related to 
noise exposure during the Veteran's military service given the 
Veteran's induction and separation examinations indicate hearing 
was within normal limits and a standard threshold shift was not 
noted when the examinations were compared."  

The Board finds the opinion of the December 2009 VA examiner to 
be of greater probative weight than that of the Dr. W.T.C. 
because he offered a rationale for his conclusion while Dr. 
W.T.C. offered none.  See Nieves-Rodriguez, 22 Vet. App. at 304.  
The opinion provided by Dr. W.T.C., amounts to a bare conclusory 
statement that provides no basis for the opinion and therefore, 
the Board accords it little probative weight.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993) (the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the basis 
for an opinion. 

Regarding the tinnitus, the Board notes that the appellant's 
private physician, Dr. W.T.C., did not provide an opinion 
regarding the etiology of the appellant's tinnitus.  Therefore, 
the only medical opinion as to the etiology of the appellant's 
tinnitus is that of the December 2009 VA examiner, an 
audiologist.  As noted above, the examiner provided a full 
reasoning for her opinion, and provided the opinion after a 
review of the claim file, consideration of the medical evidence 
of record and consideration of the appellant's reported history 
and was based on an examination of the appellant.  Given the VA 
examiner's medical qualifications, her thorough review of the 
claim file, and her explanation for the conclusion reached, the 
Board finds that her opinion is entitled to substantial probative 
weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Of course, the Board must also consider the statements of the 
appellant.  To the extent that the appellant is competent to 
testify that his bilateral hearing loss and tinnitus are related 
to his in-service noise exposure, the Board finds that the 
specific opinion of a trained audiologist to the contrary is 
entitled to more probative weight than the Veteran's general lay 
statements.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009) (Board's categorical statement that "a valid medical 
opinion" was required to establish nexus, and that a layperson 
was "not competent" to provide testimony as to nexus because 
she was a layperson, conflicts with Jandreau).  Compare Jandreau, 
492 F.3d at 1376 (lay witness capable of diagnosing dislocated 
shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is 
competent to establish the presence of varicose veins); Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); with Clemons 
v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the 
province of medical professionals to diagnose or label a mental 
condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. 
App. 456, 462 (2007) (unlike varicose veins or a dislocated 
shoulder, rheumatic fever is not a condition capable of lay 
diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer").  Similarly, even considering 
both Dr. W.T.C.'s opinion as to the etiology of the hearing loss 
along with that of the Veteran, the more specific and reasoned 
opinion of the December 2009 VA examiner is entitled to more 
probative weight.

As the preponderance of the evidence indicates that neither 
bilateral hearing loss nor tinnitus had its onset in service, 
sensorineural hearing loss did not manifest within the one-year 
presumptive period, and neither disability is otherwise related 
to service, the benefit-of-the-doubt doctrine is not for 
application with regard to these claims.  Service connection for 
bilateral hearing loss disability and tinnitus must be therefore 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


